Citation Nr: 1705955	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1969.  The appellant is his spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  38 C.F.R. § 3.451 (2016). 

The Appellant contends that an apportionment is warranted based on undue financial hardship.  The Veteran has not provided any income or expense information in this case, and it is not clear whether a copy of an August 2012 statement of the case was sent to the Veteran.  Accordingly, the Board finds that a remand is warranted to provide an additional opportunity for the Veteran to submit relevant income and expense information and for the issuance of a supplemental statement of the case.  





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran submit the appropriate documentation to assess his income and expenses for the relevant appeal period.

2.  After all development has been completed, the AOJ should readjudicate the issue of whether an apportionment of the Veteran's VA compensation benefits is warranted.  If the benefit sought remains denied, both the Appellant and the Veteran should be furnished a supplemental statement of the case addressing that issue, and should be given an opportunity to submit written or other argument in response before the record is returned to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
T. D. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

